Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 2, 2014

                                    No. 04-14-00384-CR

                                  Clay Arron ROBERTS,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 144th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014CR2824W
                       Honorable George H. Godwin, Judge Presiding

                                           ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION.

       It is so ORDERED on July 2, 2014.


                                              _____________________________
                                              Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of July, 2014.

                                              _____________________________
                                              Keith E. Hottle, Clerk